Citation Nr: 0836556	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left foot, to include as secondary to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the right foot, to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, including service in the Republic of Vietnam 
from July 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that confirmed and continued the 
previous denial of service connection for peripheral 
neuropathy, left foot, and found that new and material 
evidence had not been received to reopen a claim for service 
connection for peripheral neuropathy, right foot.

The veteran testified during a hearing at the RO in February 
2006.  A transcript of that hearing is of record.  This case 
was previously before the Board in April 2008 and was 
remanded to the RO for further development.


FINDINGS OF FACT

1.  A current diagnosis of peripheral neuropathy of the left 
foot is not shown.

2.  A current diagnosis of peripheral neuropathy of the right 
foot is not shown. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left foot was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Peripheral neuropathy of the right foot was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; a rating 
decision in March 2005; a statement of the case in September 
2005; a Board remand in April 2008; and a supplemental 
statement of the case in September 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the July 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet.App.143 (2001) (discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The competent medical evidence demonstrates that the veteran 
does not currently have peripheral neuropathy in either foot.  
During a VA examination in June 2008, the veteran had normal 
gait and station with good heel/toe/tandem walk.  His motor 
strength was 5/5 with normal tone, bulk, dexterity, and 
coordination.  His sensory was intact to fine touch, 
temperature, vibration, and position.  Based on his physical 
examination of the veteran, the VA examiner concluded that 
the veteran had no current findings of polynueropathy.  

Moreover, after reviewing the claims file, the VA examiner 
also found that the veteran's medical records and service 
medical records did not contain past evidence of 
polyneuropathy.  The examiner specifically noted that the 
veteran had two normal neurological examinations in April 
1980 and October 1991.  The examiner also noted a July 1980 
questionnaire that was negative for complaints of 
neurological problem, weakness, headaches, or tingling.

The Board acknowledges the veteran's assertions regarding the 
cause of the numbness, pain, and swelling that he experiences 
in his feet.  However, as a layperson without the appropriate 
medical training and expertise, he is simply not competent to 
render a probative opinion on a medical matter.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about his current symptoms and what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the proper diagnosis of the veteran's 
peripheral neuropathy and providing a relationship to 
service, herbicide exposure, or any disease or injury 
incurred in or aggravated by service, are medical issues 
beyond the expertise of a layperson.  Thus, the Board finds 
that the veteran's lay assertions relating his symptoms to 
service are not competent or sufficient to support the claim 
for service connection.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In sum, there cannot be a valid claim of service connection 
in the absence of proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The evidence of record 
does not show that the veteran currently has peripheral 
neuropathy in either foot.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left foot, to include as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right foot, to include as secondary to herbicide 
exposure, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


